IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 43767

STATE OF IDAHO,                                      )   2016 Unpublished Opinion No. 559
                                                     )
       Plaintiff-Respondent,                         )   Filed: June 6, 2016
                                                     )
v.                                                   )   Stephen W. Kenyon, Clerk
                                                     )
MARK WESLEY GABLE,                                   )   THIS IS AN UNPUBLISHED
                                                     )   OPINION AND SHALL NOT
       Defendant-Appellant.                          )   BE CITED AS AUTHORITY
                                                     )

       Appeal from the District Court of the Ada Judicial District, State of Idaho, Fourth
       County. Hon. Samuel A. Hoagland, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Mark Wesley Gable was found guilty by a jury of three counts of aiding and abetting
burglary, felony, Idaho Code § 18-1401, and one count of conspiracy to traffic in
methamphetamine, felony, I.C. § 37-2732B(a)(3). The district court imposed an aggregate
sentence of thirty years, with twenty years determinate. Gable filed an Idaho Criminal Rule 35
motion for correction of an illegal sentence, which the district court denied. Gable appeals
asserting that his conviction and sentence were illegal because the district court lacked
jurisdiction because the traffic stop was invalid.
       In State v. Clements, 148 Idaho 82, 87, 218 P.3d 1143, 1148 (2009), the Idaho Supreme
Court held that the term “illegal sentence” under Rule 35 is narrowly interpreted as a sentence


                                                     1
that is illegal from the face of the record, i.e., does not involve significant questions of fact or
require an evidentiary hearing. Idaho Criminal Rule 35 is a “narrow rule,” and because an illegal
sentence may be corrected at any time, the authority conferred by Rule 35 should be limited to
uphold the finality of judgments. State v. Farwell, 144 Idaho 732, 735, 170 P.3d 397, 400
(2007).     Rule 35 is not a vehicle designed to re-examine the facts underlying the case to
determine whether a sentence is illegal; rather, the rule only applies to a narrow category of cases
in which the sentence imposes a penalty that is simply not authorized by law or where new
evidence tends to show that the original sentence was excessive. Clements, 148 Idaho at 87, 218
P.3d at 1148.
          The record supports the district court’s finding that Gable’s sentence was not illegal from
the face of the record and the district court properly denied Gable’s motion. Accordingly, the
district court’s order denying Gable’s Rule 35 motion is affirmed.




                                                   2